Citation Nr: 0922677	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  04-07 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

2.  Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft, to include 
as secondary to diabetes mellitus.

3.  Entitlement to service connection for a heart murmur, to 
include as secondary to diabetes mellitus.

4.  Entitlement to service connection for a right popliteal 
artery thromboembolectomy, claimed as right leg blood clot, 
to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for type II diabetes 
mellitus as a result of herbicide exposure.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1963 to May 
1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter 
was previously before the Board, most recently in January 
2009 when it was remanded for additional development.

The Board has refashioned the issues, as presented above, to 
reflect that the Veteran's contentions have clearly indicated 
that the cardiovascular disabilities for which he seeks 
service connection are contended to be secondary to his 
diabetes mellitus.

Various communications and documents have been recently 
received from the Veteran and have been associated with the 
claims file.  To the extent that some documents constitute 
evidence in support of the Veteran's appeal, these items are 
duplicates of items of already of record and already 
considered by the RO.  As such, preliminary review of the 
items is not necessary.  See generally Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).


FINDINGS OF FACT

1.  The Veteran is not shown to have served in the Republic 
of Vietnam during his active service, and is not otherwise 
shown to have been exposed to herbicide agents during 
service.

2.  Hypertension was not manifested during the Veteran's 
active duty service or for many years thereafter, nor is it 
otherwise related to the Veteran's active duty service.

3.  Coronary artery disease was not manifested during the 
Veteran's active duty service or for many years thereafter, 
nor is it otherwise related to the Veteran's active duty 
service.

4.  The Veteran is not currently diagnosed with a chronic 
disability manifested by heart murmur related to the 
Veteran's active duty service.

5.  No blood clot nor any disability related to a right 
popliteal artery thromboembolectomy was manifested during the 
Veteran's active duty service or for many years thereafter, 
nor is any such disability otherwise related to the Veteran's 
active duty service.

6.  Diabetes mellitus was not manifested during the Veteran's 
active duty service or for many years thereafter, nor is it 
otherwise related to the Veteran's active duty service.

7.  Service connection for diabetes mellitus is not in 
effect, thus the Veteran's claims for service connection for 
cardiovascular disabilities on a secondary basis must be 
denied as a matter of law.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be presumed to be 
incurred in such service.  Neither has hypertension been 
caused or aggravated by any service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2008).

2.  Coronary artery disease was not incurred in or aggravated 
by the Veteran's active duty service, nor may it be presumed 
to be incurred in such service.  Neither has coronary artery 
disease been caused or aggravated by any service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

3.  An acquired chronic disability manifested by heart murmur 
was not incurred in or aggravated by the Veteran's active 
duty service, nor may such a disability be presumed to be 
incurred in such service.  Neither has any such disability 
been caused or aggravated by any service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

4.  A disability related to a right popliteal artery 
thromboembolectomy was not incurred in or aggravated by the 
Veteran's active duty service, nor may such disability be 
presumed to be incurred in such service.  Neither has such 
disability been caused or aggravated by any service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

5.  Diabetes mellitus was not incurred in or aggravated by 
the Veteran's active duty service, nor may it be presumed to 
be incurred in such service.  Neither has diabetes mellitus 
been caused or aggravated by any service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  Most recently, in a letter sent 
in February 2008, the claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought, including notice specific to claims 
involving allegations of exposure to herbicide agents.  
Moreover, this letter advised the Veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that this letter, and previous VCAA letters, were 
sent to the appellant prior to the most recent RO-level 
readjudication of this appeal, as evidenced by the February 
2009 supplemental statement of the case.  The VCAA notice was 
therefore effectively timely.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.

In this case, an effectively timely June 2007 mailing to the 
Veteran provided the notice contemplated by Dingess.  The 
appellant was provided with notice of the types of evidence 
necessary to establish a disability rating and an effective 
date for any rating that may be granted, and this notice 
directly explained how VA determines disability ratings and 
effective dates.

The record shows that the Veteran has been advised of the 
elements necessary to substantiate his claims, the duties of 
VA and his own in furnishing evidence, and the manner 
disability ratings and effective dates are assigned.  The 
Board observes that the Veteran has not referred to any 
claimed VCAA notice deficiency, nor has he alleged any harm 
or prejudice resulting from any such notice deficiency.  The 
record shows that the Veteran is knowledgeable about the 
underlying elements of his claims and his detailed and 
articulate arguments demonstrate full knowledge of the 
criteria necessary for him to prevail with the issues on 
appeal.  Under the circumstances, the Board finds that it may 
properly proceed with a decision on the merits.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained; 
additionally, special development required in cases involving 
claimed herbicide agent exposure has been completed.  The 
Veteran has also been furnished a VA examination addressing 
the etiology of his disabilities on appeal, with the October 
2006 VA examination report associated with the claims file in 
this case.

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this appeal.

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting disease or injury in line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as diabetes mellitus 
and certain cardiovascular diseases, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Finally, disability which is 
proximately due to or the result of a service-connected 
disease or injury or disability that is chronically worsened 
by service connected disability shall be service connected.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet.App. 439 (1995) (en 
banc).

Applicable law provides that a veteran who, during active 
service, served during a certain time period in the Republic 
of Vietnam during the Vietnam era shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during service.  38 U.S.C.A. 
§ 1116; see also Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Regulations further provide, in pertinent part, that if a 
veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); Type II diabetes mellitus, and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).

Diabetes mellitus is subject to the presumption in 38 C.F.R. 
§ 3.309(e) if it becomes manifest to a degree of 10 percent 
or more at any time after service.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6)(ii).

Service personnel records are negative for findings that the 
Veteran served in Vietnam.  The Veteran does not contend 
otherwise.  The presumption of exposure to herbicides 
therefore does not apply.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§§ 3.307, 3.309.  Since the Veteran cannot be presumed to 
have been exposed to herbicides during his military service, 
such exposure cannot be found to have occurred without 
affirmative evidence demonstrating such exposure.

Failure to establish presumptive service connection based on 
herbicide exposure does not preclude the Veteran, however, 
from establishing direct service connection.  In Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994), the United 
States Court of Appeals for the Federal Circuit held that 
when a Veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  As 
such, the Board must not only determine whether the Veteran 
has a disability which is recognized by VA as being 
etiologically related to exposure to herbicide agents that 
were used in Vietnam and elsewhere, but must also determine 
whether his current disability is the result of active 
service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a claimant from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
rationale employed in Combee also applies to claims based on 
exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 
(1997).

Service treatment records are negative for complaints, 
treatment, or diagnosis of diabetes mellitus.  The evidence 
of record, and specifically the Veteran's own description of 
this disability in his original filing of this claim in 
January 2003, indicates a diagnostic onset date in May 2002 
for diabetes mellitus, 36 years after the Veteran's active 
duty service.  This significant gap weighs heavily against 
the Veteran's claim.  See Maxson v. West, 12 Vet.App. 453, 
459 (1999).  The Veteran does not argue the contrary.  Again, 
he asserts that his diabetes mellitus is the result of his 
exposure to herbicides while being stationed at Andersen AFB 
in Guam.

The Board finds that the evidence of record does not 
demonstrate that the Veteran was exposed to Agent Orange.  
The Veteran's personnel records indicate that he served in 
Guam during the war in Vietnam.  However, the Department of 
Defense has not established that Agent Orange was used in 
Guam during the period of the Veteran's service.  VA 
requested additional records relating to possible herbicide 
exposure from the National Personnel Records Center (NPRC) in 
April 2003 but none were found.  Indeed, the NPRC 
specifically noted "No records of exposure to herbicide."

VA has developed specific procedures to determine whether a 
veteran was exposed to herbicides in a vicinity other than 
the Republic of Vietnam or along the demilitarized zone (DMZ) 
in Korea.  VA's updated Adjudication Procedure Manual, M21- 
1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n) 
directs that a detailed statement of the Veteran's claimed 
herbicide exposure be sent to the Compensation and Pension 
(C&P) Service via e-mail and a review be requested of the 
Department of Defense's ('DoD') inventory of herbicide 
operations to determine whether herbicides were used or 
tested as alleged.  If the exposure is not verified, a 
request should then be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC) for verification.  
The specified procedures have now been completed in this 
case, and the preponderance of the probative evidence is 
against finding confirmed exposure to a pertinent herbicide 
agent during this Veteran's military service.

A February 2009 report from the Director of the Center for 
Unit Records Research (CURR) reports that "[w]e cannot 
document or verify that [the Veteran] was exposed to 
herbicides while serving at Anderson [sic] Air Force Base, 
Guam."  This report explains: "We reviewed the Department 
of Defense (DoD) listing of herbicide spray areas and test 
sites outside the Republic of Vietnam and Guam is not listed.  
Also, available 3960th Support Squadron unit historical data 
does not document any herbicide spraying, testing, storage or 
usage at Anderson [sic] Air Force Base, Guam."

Additionally, a February 2009 report from the "Agent Orange 
Mailbox" of VA's C&P services provides a thorough 
description of detailed research using Department of Defense 
(DoD) resources.  This report addresses several critical 
elements of the claim on appeal.  The report indicates that 
"[h]erbicides and spray equipment were stowed on Guam during 
the Korean War (1951-53) but never used.  Following the 
armistice, all herbicides and equipment was shipped back to 
Fort Detrick, Maryland."  The Board observes that the 
Veteran did not service in Guam during or around the cited 
period.  The report goes on the state that, "[s]ince that 
time there is no DoD record of any use, testing, or storage 
of tactical herbicides, such as Agent Orange, at any location 
on Guam."

With regard to the possibility that the Veteran "may be 
referring to some small-scale brush or weed clearing activity 
around Andersen AFB," the report explains "there is no 
record of such activity with DoD and no way to know the 
chemical content of any such non-tactical herbicide use."  
The Board observes, in passing, that the report correctly 
points out that "[n]on-tactical herbicides with unknown 
chemical content are not covered by 38 CFR 3.309(a)(6)(i)."

The February 2009 Agent Orange Mailbox report further 
addresses key documents presented by the Veteran with highly 
pertinent information and research observations.  In this 
regard, the report acknowledges the Dow Chemical Investors 
Risk Report submitted by the Veteran, and the statement it 
contains regarding soldiers handling Agent Orange in Guam.  
The February 2009 report observes that "[t]he source for 
this statement (according to footnote 130) is a Pacific Daily 
News newspaper article from June 2003.  A review of newspaper 
articles from that period shows only that they contain 
anecdotal statements and claims with no substantiation."

The February 2009 C&P report further acknowledges that the 
Dow information states "AO handling has been measured at up 
to 1900 ppm in some areas of Andersen AFB on Guam."  The C&P 
report explains, however, that "[t]he source claimed for 
this information (footnote 131) is a 2002 government Public 
Health Assessment.  [C&P] reviewed this report and found no 
reference to Agent Orange, herbicides, or dioxin.  Numerous 
other chemicals are listed.  The report concludes that there 
is no health hazard from ground water or soil at Andersen 
AFB."

Finally, with regard to the Veteran's claim of herbicide 
exposure from handling clothing from personnel who flew over 
Vietnam or were on the ground in Vietnam, the C&P report 
correctly observes that "there is no presumption of 
'secondary exposure' based on being near aircraft or handling 
equipment or clothing once used in Vietnam."  Moreover, the 
C&P report indicates that the author found "no studies 
showing harmful health effects from any such secondary 
exposure."  The Board notes that the Veteran has not 
otherwise produced any evidence of showing harmful health 
effects from such secondary exposure.

Beyond what is discussed above, further consideration has 
also been given to the documents submitted by the Veteran in 
support of his claim.  The Board has reviewed the submitted 
photographs of unlabeled barrels and dead vegetation from 
Andersen AFB, but is unable to find probative evidence of the 
Veteran's exposure to Agent Orange from these.  The Board 
also acknowledges the lay statements of servicemen testifying 
to their recollections or handling barrels of Agent Orange at 
Andersen AFB during or around the time of the Veteran's 
service there.  The Board also acknowledges the Veteran's own 
statements that he witnessed the use of Agent Orange in Guam, 
but the objective evidence of record does not support such a 
conclusion.  Further, it has not been shown that the Veteran 
or the other servicemen who have submitted statements in this 
case have the professional expertise to identify the 
chemicals that were stored and used at Andersen AFB.  The 
Board must find that the official service department records 
showing no presence of tactical herbicides at that location 
during or around the Veteran's service are most probative.

The Veteran has also submitted a packet of assorted articles 
and narratives concerning contamination findings associated 
with Guam and Andersen AFB.  The documents submitted by the 
Veteran clearly reflect findings of toxic contamination in 
Guam, particularly as detected in relatively recent years.  
The package of documents also clearly reflects that certain 
individuals believe that Agent Orange and/or other tactical 
herbicides were released on Guam during the Vietnam War.  
However, including the key points addressed in the February 
2009 C&P report, these documents do not demonstrate that the 
Veteran was exposed to a pertinent tactical herbicide during 
his service at Andersen Air Force Base.  Much of the evidence 
is anecdotal or lacking in citation to objective authority of 
a nature matching the probative value of official and 
contemporaneous service department records concerning the 
issue.  In reviewing the totality of the evidence in this 
case, the Board must find that the official service 
department records showing no use or storage of pertinent 
tactical herbicide where the Veteran served during the time 
he served there is highly probative, and probatively 
outweighs the documents presented to suggest that toxicity in 
Guam shows that the Veteran was exposed to a pertinent 
herbicide agent at Andersen AFAB.  The Board notes that many 
of the documents submitted to demonstrate toxic findings 
concerning Andersen AFB do not reference any herbicide agents 
identified in 38 C.F.R. § 3.307(a)(6).  To the extent that 
documents such that those featuring the findings of Dr. 
Szyfres discuss toxic contamination in Guam, they are 
probative to the specific issues in this case only to the 
extent that such findings may be considered to suggest that 
the Veteran was exposed to a pertinent herbicide agent during 
service, not merely that Guam may now be contaminated with 
various toxic substances.  None of the evidence suggests that 
the Veteran was exposed to a pertinent herbicide agent during 
service with sufficient persuasive or probative value to 
match the negative official evidence in this case.

The Board also observes, as is discussed in documents 
presented by the Veteran, that over a period of several years 
there appears to have been increased attention directed by 
U.S. agencies and lawmakers towards the question of alleged 
tactical herbicide use in Guam during the Vietnam War.  
However, to date, even with such directed official scrutiny 
of the question there remains no official documented 
indication of such tactical herbicide, nor has Guam been 
added to the list of locations for which exposure to such 
herbicide agents may be presumed.  The Board notes that the 
Veteran has expressed his belief that Guam has been added to 
a list of locations designated by the Department of Defense 
as being a site of Vietnam service with exposure to pertinent 
herbicide agents, but this is not the case.  The evidence 
submitted by the Veteran does not indicate any such 
designation has taken place.  The Board observes that the 
Veteran's submitted documentation indicates increased 
attention paid to investigating whether Guam should be so 
designated, including information about other veterans' 
allegations and an inquiry by Congressman Lane Evans seeking 
further investigation of such allegations.  No information 
available to the Board indicates that Guam has been 
designated by the Department of Defense as a site of 
pertinent herbicide agent exposure during the Vietnam War.  
Indeed, a September 2003 Department of Defense reply to 
Congressman Evans' inquiry is of record and expressly 
indicates "we have no record of long-term storage or use of 
these herbicides on Guam" other than brief storage in 1952.

The preponderance of the evidence is against confirming that 
the Veteran was actually exposed to a pertinent herbicide 
agent during military service.  The Board understands the 
Veteran's contentions and recognizes that the documents he 
has submitted indicate significant interest in investigating 
the possibility of pertinent herbicide agent use at Andersen 
AFB during the Vietnam War.  However, service connection may 
not be based on a resort to speculation or mere possibility.  
See 38 C.F.R. § 3.102.

The Board also acknowledges the Veteran's contention that at 
least one other Veteran has been service-connected for 
diabetes mellitus as a result of herbicide exposure in Guam.  
However, since Board decisions are non-precedential, previous 
decisions have no bearing on the outcome of this case.  See 
38 C.F.R. § 19.5 (listing the criteria governing the 
disposition of Board decisions).  Therefore, the Board may 
only rely on the applicable law and the facts and 
circumstances of this particular case.

Thus, having determined that the Veteran is not shown to have 
been exposed to pertinent herbicide agents, there is no basis 
upon which service connection for diabetes mellitus may be 
granted in this case.  Neither any evidence nor the Veteran's 
contentions in this case suggest that diabetes mellitus 
manifested during service, within a year following service, 
or is otherwise causally related to service other than 
through the theory involving alleged herbicide exposure.

With regard to the other disabilities for which the Veteran 
claims service connection in this appeal, the Veteran's 
claims all essentially feature the theory that his 
cardiovascular disabilities are a consequence of diabetes 
mellitus and herbicide exposure during service.  However, 
service connection for diabetes mellitus is not warranted in 
this case, and the evidence does not establish that the 
Veteran was exposed to pertinent herbicide agents during 
service.  The Veteran himself acknowledges, in his filing of 
these claims in January 2003, that none of the disabilities 
on appeal except for his claimed heart murmur had their onset 
during service or within many years following service.  The 
Veteran's service treatment records reveal no suggestion of 
diagnosed hypertension, coronary artery disease, nor blood 
clot; in these regards, the Veteran's April 1966 separation 
examination report shows none of these pathologies were 
present when the Veteran's period of service concluded.

The Veteran's April 1966 separation examination report does 
indicate the presence of a heart murmur; specifically 
"Short, early vibratory systolic murmur, functional."  
However, no chronic disability manifested by a heart murmur 
is currently shown to be diagnosed.  The October 2006 VA 
examination report contains the medical findings of an expert 
professional with the benefit of review of the claims file 
and inspection of the Veteran.  Several cardiovascular 
diagnoses were noted, including hypertension, coronary artery 
disease, hyperlipidemia, and status post arterial embolus.  
Service connection is separately claimed for these 
disabilities.  The October 2006 VA examination report does 
not indicate any current chronic disability featuring a heart 
murmur, nor does the report find that any found disability is 
etiologically related to or was manifested during service.  
No other objective evidence of record suggests that the 
Veteran suffers from current chronic disability etiologically 
linked to the noted heart murmur during service.  Each of the 
Veteran's currently diagnosed cardiovascular disabilities are 
addressed in other issues in this appeal, and the October 
2006 VA examination report addresses the etiology of each 
with no finding of a relationship to service.  With no heart 
murmur disability otherwise currently diagnosed, service 
connection for heart murmur cannot be granted.  Service 
connection cannot be established without a current diagnosis 
of the claimed disability.  Brammer v. Derwinski, 3 Vet.App. 
223, 225 (1992).

Therefore, the Board finds that the evidence does not support 
any basis for granting service connection for a claimed heart 
murmur, hypertension, coronary artery disease, or blood clot.  
The preponderance of the evidence is against finding any 
etiological link to service for hypertension, coronary artery 
disease, or blood clot.  The evidence does not support 
otherwise finding any current disability associated with an 
in-service heart murmur.  The Veteran's primary theory of 
entitlement to service connection for the issues on appeal in 
this case features his contention that his cardiovascular 
disabilities are due to diabetes which, in turn, is due to 
Agent Orange exposure.  As the preponderance of the evidence 
is against finding a demonstration of herbicide exposure in 
this case, service connection is not warranted for diabetes 
mellitus.  Thus, service-connection for the claimed 
cardiovascular disabilities secondary to diabetes mellitus is 
barred as a matter of law.  38 C.F.R. § 3.310(a); Sabonis v. 
Brown, 6 Vet.App. 426 (1994).

The Board acknowledges the Veteran's strong belief that he 
was exposed to Agent Orange in Guam.  The evidence submitted 
by the Veteran in this regard has been carefully reviewed and 
considered.  However, the pertinent evidence from official 
sources appears to be based on more accurate first-hand 
knowledge and research into the possible use of herbicides in 
Guam.  

In conclusion, the preponderance of the evidence is against a 
finding that the Veteran was exposed to herbicides, including 
Agent Orange, during his active duty service.  Further, a 
preponderance of the evidence is against a finding that the 
Veteran's diabetes mellitus and his cardiovascular 
disabilities on appeal are otherwise related to his active 
duty service.  As such, the benefit-of-the-doubt rule does 
not apply and service connection must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).


ORDER

The appeal is denied as to all issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


